This is the second appeal of the same case, reported in 183 N.C. 207. The facts are there fully stated and need not be repeated here.
The jury returned the following verdict:
"1. Was the conveyance of the land from S. H. Davenport, the father, to his son, William H. Davenport, the defendant, an advancement to said defendant? Answer: `Yes.'
"2. If so, in what amount was said conveyance an advancement? Answer: `Full value in 1910, less $700.'"
Judgment on the verdict for plaintiffs, and the defendant appealed.
Defendant says there is no sufficient evidence appearing on the record from which the jury could find that the deed from S. H. Davenport to his son was intended as a partial advancement and a partial sale. We think there was some evidence to support the verdict. In 1905 S. H. Davenport and wife made an advancement to their daughter, Mrs. Dennie Nobles, of a 97-acre tract of land. At the same time they executed a deed, intended as an advancement, to their son, William H. Davenport, for a 102-acre tract of land. This latter deed was never registered; so, on 15 November, 1910, another deed was executed for the same property, reciting a consideration of natural love and affection and *Page 172 
$700. There was some evidence from which the jury could infer that the $700 was the enhanced value of said property from 1905 to 1910, over and above the increased value of the advancement made to Mrs. Dennie Nobles in 1905; and that it was the intention of the grantor thus to equalize these advancements.
His Honor charged the jury in almost the identical language of our former opinion. The decision on the first appeal constitutes the law of the case, both in subsequent proceedings in the trial court and on a subsequent appeal here. Harrington v. Rawls, 136 N.C. 65; Gordon v. Collett,107 N.C. 362.
After a careful perusal of the entire record, we are convinced that the case has been tried in substantial conformity to our previous decision.
No error.
Pettitt v. R. R., 186 N.C. 18; Ray v. Veneer Co., 188 N.C. 415;Strunks v. R. R., 188 N.C. 568; Mfg. Co. v. Hodgins, 192 N.C. 579;Tinsley v. Winston-Salem, 194 N.C. 809; Masten v. Texas Co., 204 N.C. 571;Power Co. v. Yount, 208 N.C. 184; Ferrell v. Ins. Co., 208 N.C. 421;Reynolds v. Reynolds, 208 N.C. 612; McGraw v. R. R., 209 N.C. 438;Stanback v. Haywood, 213 N.C. 537; Robinson v. McAlhaney, 216 N.C. 679.
(164)